DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-11, 13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,412,953.
In regard to claim 1, EP ‘953 discloses a press fitting assembly, comprising:
a piping component 7 including a receiving device, the receiving device comprising an open end and a shoulder 14, wherein the open end comprises a continuous stop 12;
a grip ring 17 positioned within the receiving device abutting the continuous stop 12, wherein the grip ring 17 comprises a plurality of opposing teeth 17’;

a separator ring 18 positioned within the receiving device between the sealing element and the grip ring, wherein the separator ring comprises a base portion 21 and an angled portion 20, and further wherein the angled portion 20 is angled toward the sealing element 16 and the shoulder 14,
wherein the angled portion of the separator ring is positioned at an angle relative to the base portion, and
further wherein the angle is from about 125 degrees to about 175 degrees (if angle B is 40 degrees, the angle from surface 34 of base portion 21 to surface 36 measured in the counter-clockwise direction would be 140 degrees, which is in the range between 125 and 175 degrees).
In regard to claim 2, wherein the plurality of opposing teeth 17’ comprises pairs of opposing teeth circumferentially spaced about the grip ring 17.
In regard to claim 3, wherein the plurality of opposing teeth 17’ comprises pairs of opposing, offset teeth circumferentially spaced about the grip ring.
In regard to claim 4, wherein the pairs of opposing teeth 17’ of the grip ring define a triangular cross-section.
In regard to claim 6, wherein the sealing element 16 comprises a body portion, and further wherein the plurality of lobes is a pair of lobes, each lobe substantially in contact with one of the separator ring 18 and the shoulder 14.
In regard to claim 7, wherein the sealing element 16 is formed of an elastomeric polymer.
In regard to claim 9, wherein the angle is about 140° to about 160° (see fig. 3d).
In regard to claim 10, further comprising:

In regard to claim 11, EP ‘953 discloses a press fitting assembly comprising:
a piping component 7 including a receiving device, the receiving device comprising an open end and first 14 and second 8 shoulders, wherein the open end comprises a continuous stop 12, the continuous stop and the first shoulder forming a receiving space;
a grip ring 17 positioned within the receiving space and proximate the continuous stop 12, wherein the grip ring 17 comprises a plurality of opposing teeth 17’, wherein each of the plurality of opposing teeth has an angled tip;
a sealing element 16 positioned within the receiving space and proximate the grip ring, wherein the sealing element comprises first and second lobes 16’; and
a separator ring 18 positioned between the sealing element and the grip ring, wherein the receiving device and the second shoulder are configured to receive a pipe, the pipe abutting against the second shoulder, 
wherein the separator ring includes a first portion 21 and a second portion 20 positioned at an angle relative to the first portion, and
further wherein the angle is from about 125 t to 175 degrees (if angle B is 40 degrees, the angle from surface 34 of base portion 21 to surface 36 measured in the counter-clockwise direction would be 140 degrees, which is in the range between 125 and 175 degrees).
In regard to claim 13, wherein the plurality of opposing teeth 17’ comprises pairs of opposing, offset teeth circumferentially spaced about the grip ring, wherein each of the plurality of opposing teeth is positioned proximate one of a plurality of openings (indentations or cutouts 
In regard to claim 15, wherein the angle of the second portion 20 is between about 130° to about 170°, and further wherein the second portion is positioned proximate the grip ring and the first portion is positioned proximate the sealing element (see fig. 4a).
In regard to claim 16, EP ‘953 discloses a press fitting assembly comprising:
a piping component 7 including a receiving device, the receiving device comprising an open end and a shoulder 14;
a grip ring 17 positioned within the receiving device between the open end and the shoulder, the grip ring comprising a plurality of teeth 17’ extending toward a center of the grip ring, wherein the plurality of teeth of the grip ring are arranged in a first row of teeth and a second row of teeth;
a sealing element 16 positioned proximate the grip ring 17, wherein the sealing element comprises first and second lobes 16’; and
a separator ring 18 positioned between the sealing element and the grip ring, wherein the separator ring includes a first portion 21 and a second portion 20 positioned at an angle between about 125° to about 175° relative to the first portion, wherein the receiving device is configured to receive a pipe (see fig. 2).
In regard to claim 17, wherein the first portion of the separator ring is positioned to abut one of the sealing element and the grip ring and the second portion is positioned to abut the other of the sealing element and the grip ring (see fig. 4a).
In regard to claim 18, wherein the first row of teeth is offset respective to the second row of teeth (opposite teeth 17’ are axially offset).

In regard to claim 20, wherein the receiving device has a continuous stop 12 about a periphery of the open end, and further wherein the grip ring 17 is positioned to abut the continuous stop 17.
In regard to claim 21, the base portion 34 of the separator ring is in contact with the grip ring 11 and the sealing element 16.
In regard to claim 22, the first portion 34 of the separator ring is in contact with the grip ring 11 and the sealing element 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,412,953.
EP ‘953 discloses that the grip ring and separator ring are made from metal, but it is 
unclear if the metal is stainless steel.  However, it would have been obvious to one of ordinary skill in the art to make the two components from stainless steel because the selection of a known In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,412,953 in view of CA 2,751,371.
In regard to claim 12, EP ‘953 discloses the opposing teeth punched from the axial ends 
of the grip ring resulting in openings equal to the number of teeth, but does not teach the teeth being punched from the middle of the grip ring, resulting in openings equal to half the number of teeth.  CA ‘371 teaches that it is common and well known in the art to punch the opposing teeth from the middle of the grip ring in order to provide a grip ring with half as many openings as teeth.  Therefore it would have been obvious to one of ordinary skill in the art to provide the press fitting of EP ‘953 with a grip ring that includes center punched teeth, as taught by CA ‘371.
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
Applicant argues that EP ‘953 fails to disclose a separator ring with an angled portion angled relative to the base portion at an angle between 125 and 175 degrees.  The Examiner disagrees, because if angle B is 40 degrees, the angle from surface 34 of base portion 21 to surface 36 measured in the counter-clockwise direction would be 140 degrees, which is in the range between 125 and 175 degrees.
Applicant also argues that EP ‘953 fails to disclose a spacer ring with a first portion in contact with the grip ring and the sealing element.  The Examiner disagrees, as surface 34 of 21 is in contact with the grip ring 11 and portion 31 of 21 is in contact with the sealing element 16 (see fig. 4a).
The obviousness rejection of claim 5 has been maintained because EP ‘953 is deemed a proper rejection of claim 1 for the reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679